DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/15/2021.  These drawings are accepted.
Specification
The amendments to the specification filed 03/15/2021 has been entered.
Status of Claims
Applicant’s cancellation of claims 1-20 in the reply filed on 03/15/2021 is acknowledged.
Applicant’s amendment of claims 1, 7, 21, and 26 in the reply filed on 03/15/2021 is acknowledged.
Applicant’s addition of new claim 31 in the reply filed on 03/15/2021 is acknowledged.
Claims 1-9 and 21-31 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-9 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Wang, US 2013/0149794 taken with Oikawa, US 2006/0269794discloses all limitations of claim 1 except for that “the dielectric material comprising merged crystals that each include a plurality of crystals, the merged crystals having a crystal size that is a value of a crystal expansion ratio times the crystal size of the first metal material, wherein the crystal expansion ratio is an integer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 

In re Claim 26, Wang taken with Oikawa discloses all limitations of claim 21 except for that “the layer of dielectric material having the crystal size that is a multiple of the crystal size that of the metal material of the lower electrode.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893